COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00416-CR


Joshua Golliday                          §    From the 371st District Court

                                         §    of Tarrant County (1379815D)

                                         §    July 27, 2017
v.
                                         §    Opinion by Justice Dauphinot

                                         §    Dissent by Chief Justice Livingston

The State of Texas                       §    (p)

         JUDGMENT ON THE STATE’S MOTION FOR EN BANC
                     RECONSIDERATION

       We withdraw our October 13, 2016 opinion and judgment and substitute

the following. This court has again considered the record on appeal in this case

and holds that there was error in the trial court’s judgment. It is ordered that the

judgment of the trial court is reversed and this case is remanded to the trial court

for retrial.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Lee Ann Dauphinot______________
                                        Justice Lee Ann Dauphinot